The defendant contractors have asked for a rehearing and have complained that the original opinion contains some statements of *Page 203 
fact which are alleged only in the proposed amended complaint. The original opinion contains a statement to the effect:
"The highway department adopted the same list of eligible contractors that the conspiring contractors had previously prepared. In conformance to the suggestion of the contractors, they were classified on the basis of the number of paving outfits which they might operate, each contractor being allowed 15 miles of pavement for each mixer or outfit."
It is true that the allegation that the department adopted the list at the suggestion of the eligible contractors is contained in the amended complaint and not in the original complaint, and our opinion is corrected accordingly.
In referring to paragraph 33 of the complaints, which alleges a prior letting of paving contracts to Nolan Bros., in the original opinion we used the plural instead of the singular in regard to such allegation. The singular should have been used, as but one contract is referred to. The original opinion is corrected also in this respect. The corrections do not change the result.
It is contended that the order disallowing the supplemental complaints of the taxpayers is not appealable. Although this question was not raised in the contractors' briefs, we carefully considered it before filing the original opinion and came to the conclusion that the matter alleged in the supplemental complaint in regard to the making of the stipulation by which the contractors were to be paid 80 per cent of the contract price was so vital to the merits of the taxpayers' cause of action and to the relief sought as to be appealable under the statute.
Other matters referred to in the petition are sufficiently disposed of in the original opinion.
Rehearing denied. *Page 204